DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 04/25/2022. Amendments received on 04/25/2022 have been entered. Accordingly claims 1-6 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US Pub 2016/0098871) in view of Ferla et al. (US Pub 2018/0204177) and further in view of Scalisi et al. (US Pub 2018/0061164).
As of claims 1, 5 and 6 OZ discloses a key information management device (via cloud based system 260), comprising: 
a central processing unit (CPU)(via cloud based system comprising one or more processors; see paragraph [0087])  ; and 
a memory coupled to the CPU and configured to store key information (via could based system storing security code/keys for a target vehicle; see paragraph [0028] and [0036]),
 wherein the CPU is configured to: 
distribute the key information to a company that provides a delivery service that allows an inside of a vehicle of a user to be designated as a delivery destination of a package, the key information being used by a delivery person of the company to unlock a specified entrance of the vehicle (via cloud based system 260 transmitting security codes to a client device of a delivery company, the security code is used by client device (key fob simulator) to access a vehicle; see fig. 3A; also see paragraphs [0021] and [0044]); 
wherien the CPU is configured to, when a plurality of packages is collectively delivered, distribute the key information to a set of the plurality of packages (OZ discloses that cloud-based system allows secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers (suggesting that different delivery companies could deliver packages) to securely exchange packages with a target vehicle. In the system of OZ, once a delivery driver receives the security code and have multiple packages to be delivered to the target vehicle, the delivery driver will be able to use the security code to unlock the targeted vehicle and deliver the plurality of packages or a set of the packages; see paragraph [0021]).
OZ does not explicitly disclose wherein the CPU is configured to, when each of the packages is to be delivered by different delivery companies, distribute the key information to each of the different companies. However, OZ discloses that cloud-based system works with different delivery companies, 1st package delivery entity system and 2nd package delivery entity system (see fig. 2A). OZ further discloses that the cloud-based system for secure access to a target vehicle has one or more application programming interfaces (APIs) with two or more of the package delivery entities, such as FedEx, UPS, etc. (see paragraph [136]). So it would have been obvious to one having ordinary skill in the art at the time the invention was filed that in the system of OZ, if a FedEx driver is to deliver the package cloud based system 260 could transmit security codes to a client device of the FedEx, and if a UPS driver is to deliver the package cloud based system 260 could transmit security codes to a client device of the UPS, in the same manner as disclosed in fig. 3A and paragraphs ([0021] and [0044]), and the result would have been predictable and result in transmitting security codes to the FedEx or UPS drivers to access a vehicle and deliver a package. 
In order to further support the Examiner’s assertion, Ferla discloses a key information management device (via Order service 302), wherien if one or more purchased physical items (packages) are to be delivered all at one time, then order service 302 generates one delivery communication code and if one or more of the one or more purchased physical items have separate expected delivery then order service 302 generates multiple delivery communication code (see paragraphs [0041] and [0054]).
From the teaching of Ferla it would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of OZ and Ferla to transmit one security code/delivery code to 1st delivery entity if the 1st delivery entity is delivering a set of the plurality of packages and transmit separate codes as generated in Ferla to different delivery entities as taught by OZ to deliver packages.
Combination of OZ and Ferla discloses that the access is granted to a vehicle or a parcel receiving device of a user, however it does not explicitly disclose that access is granted to a residence of a user.
Scalisi discloses a delivery system, wherien a digital key is sent to a remote computing device of a delivery person wherien the digital key is configured to enable unlocking a door of a building to which a delivery parcel is addressed (see paragraph [0017]).
From the teaching of Scalisi, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Ferla to include the function of accessing a residence for delivery as taught by Scalisi since it is well known in the art that the delivery can be made at user house, locker or vehicle.
As of claim 2, OZ discloses the specified entrance is configured to be unlocked by a specified transmission signal including the key information transmitted toward the residence from a mobile terminal carried by the delivery person who delivers the package (via delivery person using the client device of the delivery person (keyfob simulator) to send the security code to the target vehicle; see paragraph [0021] and [0071]).  
Scalisi further discloses that the digital key is configured to enable unlocking a door of a building to which a delivery parcel is address (see paragraph [0017]).
As of claim 3, OZ discloses that the CPU is further configured to: 
acquire location information on the residence (via backend cloud-based system receiving the GPS coordinates of the target vehicle; see paragraph [0021]);  
acquire location information on the mobile terminal carried by the delivery person (via backend cloud-based system monitoring location information of the client device (key fob simulator) of the delivery person; see paragraph [0021] and [0027]); and 
determine whether or not the delivery person has reached within the specified range of the residence based on the location information on the residence, and on the location information on the mobile terminal (via allowing access to the target vehicle based on the determined location; see paragraph [0021], [0028] and [0081]).  
Scalisi further discloses sending the digital key to the remote computing device in response to the first location being within a direct wireless communication range of at least one of the doorbell and the lock system (see paraqgrpah [0022]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oz, Ferla, Scalisi and further in view of Romero et al. (US Pub 2017/0372542).
	As of claim 4, combination of OZ, Ferla and Scalisi discloses all the limitations of the claimed invention as mentioned in claim 1 and 3 above, Scalisi further discloses that several methods may be used to determine the location of the remote computing device 1304, including GPS tracking, or tracking over a cellular network. The digital key 1301 may also be delivered to the remote computing device 1304 in response to the remote computing device 1304 being within a direct wireless communication range 1370 of the doorbell 1302 or lock system 1303 (see paragraph [0172]) however it does not explicitly disclose that the management device receives a signal from a residence to determine that the delivery person has reached within the specified range of the residence.
Romero discloses an unlocking system, wherein a user terminal 400 uses a short-range communication technique to communicate user information with a lockbox 120 which is used by the lockbox to determine that the user is in proximity to the lockbox (see paragraphs [0037] and [0079]). The lockbox 120 transmits the user information to a server 300 and server transmits an unlock code to the user terminal 400 (see fig. 8; also see paragraphs [0077] and [0082]). 
	From the teaching of Romero, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Oz, Ferla and Scalisi to include the functionality of lock device communicating mobile terminal information with the server as taught by Romero in order to include different methods of determining user presence at the lock.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtkamp et al. (US 7,653,603) discloses a delivery system, wherein a delivery box company (server) transmits user codes (authentication key) to different delivery companies (see fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683